                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       CHICAGO

IN RE:
          Komaa S. Mnyofu,                     Bankruptcy Case No: 17-04023
              Debtor.                          Chapter 13
                                               Judge Deborah L. Thorne
                                   NOTICE OF OBJECTION

         PLEASE TAKE NOTICE that Creditor, Consumer Portfolio Services, Inc., objects to

Debtor's Motion to Amend Chapter 13 Plan filed on June 29, 2021, as Docket Entry #111.

         Dated at Grafton, Wisconsin, this 30th day of June, 2021.

                                                      /s/ David J. Turiciano
                                                      David J. Turiciano
                                                      Attorney for Movant
                                                      Consumer Portfolio Services, Inc.
TURICIANO LAW S.C.
2230 Edgewater Drive
Grafton, WI 53024
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406




                                                 1
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                     CHICAGO

IN RE:
         Komaa S. Mnyofu,                   Bankruptcy Case No: 17-04023
             Debtor.                        Chapter 13
                                            Judge Deborah L. Thorne
                               CERTIFICATE OF SERVICE


 TO:     Komaa S. Mnyofu                         David M Siegel
         4341 Kildare Ct.                        davidsiegelbk@gmail.com
         Matteson, IL 60443
                       Represented By:           Honor Finance Company
                                                 C/O Peritus Portfolio Svcs
         Patrick S Layng                         WestlakeNotifications@PeritusServices.com
         USTPRegion11.ES.ECF@usdoj.gov

         Marilyn O Marshall
         courtdocs@chi13.com
         schapman@chi13.com

       I, David J. Turiciano, an attorney, state that on June 30, 2021, the above Notice of
Objection was filed and served on all parties to whom it is directed, either via the Court’s
Electronic Notice for Registrants or via First Class Mail, as identified above.

                                                   /s/ David J. Turiciano




                                             2
